The appeal fails to assign any error of law. Five reasons of appeal are stated. The first is general and therefore not entitled to consideration. General Statutes, § 802. The remainder complain because the court, upon the subordinate facts found, refused to find an appropriation of funds and intentionally false bookkeeping. The situation admits of no possible error of law. The conclusions reached by the court are conclusions of fact involving no possible misconception or misapplication of principles of law. *Page 676 
The second and third paragraphs of the first count were by reference incorporated into the second count. The defendant denied these paragraphs in his answer to the former count, but made no answer to the paragraph of the latter count which incorporated them. In its brief the plaintiff claims that the court erred in not accepting as admitted the allegations of these paragraphs in so far as they formed a part of the second count, and in finding the facts to be otherwise. This claim was not made upon the trial, neither is it contained in the reasons of appeal; it need not, therefore, be regarded. General Statutes, § 802. As the claim is one which, if well and seasonably made, could have been met by a simple amendment, and the fault, whether of inadvertence or misunderstanding, remedied, the situation is one which can reasonably permit no relaxation from the strict enforcement of the rule. Perhaps we ought to say, however, that whatever effect we might, in a proper case, be disposed to give to pleadings in that form, good pleading requires that the defenses to each count be complete in themselves, and indicate what stands admitted or denied without reference elsewhere. Simplicity and directness can thus be best obtained.
   There is no error.
In this opinion the other judges concurred.